Citation Nr: 9921100	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-21 903	)	DATE
	)
	)



THE ISSUE

Whether a June 1987 decision of the Board of Veterans' Appeals 
(Board) denying entitlement to service connection for the cause 
of the veteran's death should be revised or reversed on the 
grounds of clear and unmistakable error.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1929 to 
February 1932.  The appellant is the veteran's widow.

In April 1981, the Board issued a decision in this case that 
denied service connection for the cause of the veteran's death.  
In June 1987, the Board issued a further decision and found that 
evidence associated with the claims file following the Board's 
April 1981 determination failed to present a new factual basis 
such as to warrant service connection for the cause of the 
veteran's death.  In February 1995, the claimant submitted an 
application to reopen the claim for service connection for the 
cause of the veteran's death.  A July 1997 Board decision found 
that the evidence submitted since the June 1987 decision was not 
new and material to reopen her previously denied claim and that 
the prior 1987 Board decision remained final.  This decision 
noted, inter alia, that the claimant's essential argument in this 
instance was based on the claim that the Board committed error in 
its 1987 decision.  It was noted that VA regulatory provisions 
pertaining to claims of clear and unmistakable error (CUE) in 
prior adjudications did not apply to Board decisions at that 
time, and this matter was not otherwise addressed.  See Smith 
(William A.) v. Brown, 35 F. 3d 1516 (Fed. Cir. 1994).

The claimant appealed the July 1997 Board decision to the United 
States Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court).  In August 1998, the 
Court granted a joint motion to remand filed by the parties, that 
made a reference to recently enacted law that provides a basis 
for challenging a prior final Board decision on the basis of 
clear and unmistakable error.  See Pub. L. No. 105-111, Stat. 
2271 (November 21, 1997).  (Codified at 38 U.S.C.A. § 1111 (West 
Supp. 1999)).  The July 1997 Board decision was vacated to the 
extent it declined to address the issue of CUE in the earlier 
June 1987 decision and the appeal as to the issue of whether new 
and material evidence had been submitted to reopen the claim of 
entitlement to service connection for the cause of the veteran's 
death was dismissed.

In an October 1998 letter, the Board asked the appellant and her 
representative whether they wanted to submit additional argument 
and/or evidence with regard to the issue being considered in this 
appeal.  A written argument dated in January 1999 was submitted 
by the representative.  In a February letter, the Board sent the 
appellant and the representative a copy of the regulations 
pertinent to challenges of Board decisions based on clear and 
unmistakable error and notified them that they had another 60 
days to submit additional evidence and or argument.  The 
representative requested the veteran's claims folder in February 
1999 and submitted a written argument dated in June 1999.



FINDING OF FACT

The Board decision in June 1987, determining that there was no 
new factual basis presented that warranted service connection for 
the cause of the veteran's death, was supported by the evidence 
then of record and the statutory and regulatory provisions then 
in effect, and was not undebatably erroneous.


CONCLUSION OF LAW

The June 1987 decision of the Board that denied service 
connection for the cause of the veteran's death was not based on 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
1999); 64 Fed. Reg. 2134-2141 (January 13, 1999) (to be codified 
at 38 C.F.R. §§ 20.1400, 20.1403, 20.1404).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.

Service medical records show that the veteran while in Nicaragua 
in 1931 was hospitalized following an episode of typhoid fever 
and was found to have pain and weakness in his right leg.  
Phlebitis was diagnosed.  An October 1942 RO (Regional Office) 
rating decision granted service connection for phlebitis of the 
right leg and assigned a 10 percent rating.

Following a Department of Veterans Affairs (VA) examination of 
the veteran's service-connected right leg in December 1968, 
significant for findings of moderately large, tortuous, and 
sacculated varicose veins with swelling and incompetence of 
circulation, the disability evaluation for this disorder was 
increased from 10 percent to 50 percent, effective from March 
1968.  This action was taken in a January 1969 RO rating 
decision.  The service-connected disorder was also reclassified 
by the RO as thrombophlebitis, right leg with varicose veins.

Subsequent VA clinical records, to include a report of a VA 
hospitalization in February 1980, discloses that the veteran had 
breast carcinoma diagnosed in December 1979 and was paraplegic 
secondary to complications of this disease.

The veteran died in July 1980.  A certificate of death received 
that same month, along with the claimant's application for 
dependency and indemnity compensation, shows the veteran's 
immediate cause of death, cardiorespiratory arrest, was due to or 
a consequence of his metastatic breast cancer.

Service connection for the cause of the veteran's death was 
denied by an RO rating action in August 1980 on the basis that 
there was no indication in the evidence of record that the 
veteran's service-connected disorder contributed to or hastened 
death.

The claimant submitted a notice of disagreement to this 
determination in October 1980.  In December 1980, a letter dated 
in November 1980 was received from the deceased veteran's private 
physician, Thomas W. Nicholson, M.D.  Dr. Nicholson reported that 
the veteran had been under his care for the last 5 or 6 months of 
his life until his death on July [redacted], 1980, of carcinoma of the 
breast.  He added that in addition to this disorder, the veteran 
had a preexisting condition of chronic varicose veins and 
recurrent thrombophlebitis of the lower extremity, that was also 
symptomatic and concurrent with his carcinoma of the breast.

A Board decision in April 1981 found that the veteran's breast 
cancer was not attributable to service and that his service-
connected disability did not cause or contribute substantially or 
materially to the cause of the veteran's death.

In December 1982, the claimant sought to reopen the claim for 
service connection for the cause of the veteran's death with 
statements from two nurses who helped care for the veteran during 
the last year of his illness.  These nurses related that during 
the course of his illness, the veteran exhibited discomfort, 
pain, and edema attributable to his service-connected right leg 
disorder.  It was also reported that the edema in the veteran's 
right leg never subsided completely and was present at the time 
of death.  Statements were also received from the veteran's 
daughter and an apparent nurses' aide further relating ongoing 
discomfort attributable to the service-connected disability 
during his terminal illness.

A September 1985 letter from the Director of the Paul Funeral 
Home, Inc., reported that the veteran's body at the time of 
embalment exhibited marked swelling in both lower legs with the 
right more swollen than the left.  The writer reported that he 
knew the veteran for about 50 years and that the veteran, during 
their acquaintanceship, was known to him to have trouble with his 
legs.

In a letter dated in December 1985, Dr. Nicholson further 
elaborated on the death of the veteran.  He said he was unable to 
find complete records of the veteran and thus had to rely on his 
memory but that he could recall most of the circumstances causing 
his death.  He noted that the cause of the veteran's death was 
cardiorespiratory arrest secondary to his widespread metastatic 
breast cancer.  He added:

As I have told his wife earlier, at no time 
did I ever treat him for or see any 
complications related to his history of 
thrombophlebitis that were in anyway a 
contributing factor to his death.  He of 
course did have varicose veins but in my 
opinion thrombophlebitis was not associated 
with his terminal event and was wholly and 
completely explainable with his cancer.

In a rating action dated in September 1986, the RO continued the 
denial of service connection for the cause of the veteran's 
death.  The claimant appealed this determination to the Board.

In June 1987, the Board issued a decision denying the claim of 
entitlement to service connection for the cause of the veteran's 
death.  That decision noted the claimant's observation that the 
veteran's service-connected thrombophlebitis and varicose veins 
were reported by Dr. Nicholson in 1980 to be "concurrent" with 
the carcinoma of the breast and the claimant's contention that 
concurrent as used by Dr. Nicholson in this letter connoted that 
the service-connected disability contributed to death.  The 
December 1985 letter of Dr. Nicholson was also noted.  The Board 
indicated that it did not argue that the service-connected 
disability of the right lower extremity was concurrent with 
carcinoma of the breast prior to the veteran's death, but there 
was no evidence showing that the service-connected right leg 
disorder was a material factor in the production of the veteran's 
death.  Further, the Board noted the appellant's argument that 
the death certificate only showed one cause of death because of 
limitation on entries imposed by State and international rules.  
It was noted that the death certificate only allowed for one 
immediate cause of death, but provided for contributory causes 
that were not shown.  The Board found that the evidence submitted 
since the April 1981 Board decision denying entitlement to 
service connection for the cause of the veteran's death did not 
demonstrate that the veteran's death was due to disability or 
injury related to service, and thus presented no new factual 
basis to grant the benefit sought by the claimant.


Analysis.


The law provides that a decision by the Board is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.  38 U.S.C.A. § 7111.

Reviews to determine whether clear and unmistakable error exists 
on a final Board decision may be initiated by the Board, on it's 
own motion, or by a party to that decision in accordance with 
38 C.F.R. § 20.1400.


Clear and unmistakable error is a very specific and rare kind or 
error.  It is the kind or error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at the 
time, were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
38 C.F.R. § 20.1403(a).


A claimant's motion must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, or fact of law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Nonspecific allegations or 
failure to follow regulation or failure to give due process, or 
any other general, nonspecific allegations of error, are 
insufficient to satisfy the requirement of the previous sentence.  
Motions which fail to comply with the requirements set forth in 
this paragraph shall be denied.  38 C.F.R. § 20.1404(b).


To establish service connection for the cause of the veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  For a service-connected disability 
to be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually share in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991, previously 410); 38 C.F.R. § 3.312 (then and now, 
1998).


The claimant has advanced two arguments in support of her claim 
of CUE in the Board's June 1987 decision.  First she argues that 
the Board failed to give her the benefit of the doubt and 
resolving such in her favor.  Second, the Board did not carefully 
consider her arguments.  Specifically, the argument regarding the 
use of the word "concurrent" in Dr. Nicholson's November 1980 
letter and the additional argument that the veteran's death 
certificate would have shown that the service-connected 
disability was involved in the death except for space limitations 
in the death certificate imposed by State and international 
rules.


Consideration of the Claimant's Arguments.


Addressing the claimant's last allegations first, the Board notes 
that the June 1987 Board decision adequately addressed the 
arguments advanced by the claimant referable to Dr. Nicholson's 
letter of November 1980 and the veteran's certificate of death.  
The decision conceded as indicated by Dr. Nicholson that the 
veteran's service-connected disability was concurrent with the 
veteran's carcinoma of the breast prior to his death.  In so 
doing, the Board found that the use of the word concurrent did 
not connote, as argued by the claimant's attorney at that time, 
that the veteran's service-connected disability contributed to 
his death but only that the disability was present and 
symptomatic during the veteran's terminal event.  Significantly, 
Dr. Nicholson's letter of November 1985 providing further 
substantiation of this fact was noted by the Board.


With respect to the veteran's death certificate, the Board 
acknowledged that State and international rules may limit death 
certificates to a single cause of death.  The Board, however, 
pointed out that death certificates allowed for the reporting of 
additional contributory causes of death and that, in this case, 
the veteran's service-connected thrombophlebitis of the right 
lower extremity with varicose veins was not noted as a 
contributing cause on his death certificate.


Essentially, the claimant's allegations on this point, amount to 
no more than a disagreement as to how the medical evidence that 
was then of record was weighed or evaluated.  Such an allegation 
fails on its face to constitute a viable claim of CUE in the June 
1987 decision.  See 38 C.F.R. § 1403(d).



Benefit of the Doubt.

With respect to this allegation, the Board notes that the 
pertinent governing regulation states:

When, after careful consideration of all 
procurable and assembled data, a reasonable 
doubt arises regarding service origin, the 
degree of disability, or any other point, 
such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one 
which exists because of an approximate 
balance of positive and negative evidence 
which does not satisfactorily prove or 
disprove the claim.  It is a substantial 
doubt and one within the range of 
probability as distinguished from pure 
speculation or remote possibility.  It is 
not a means of reconciling actual conflict 
or a contradiction in the evidence; the 
claimant is required to submit evidence 
sufficient to justify a belief in a fair 
and impartial mind that the claim is well 
grounded.  Mere suspicion or doubt as to 
the truth of any statements submitted, as 
distinguished from impeachment or 
contradiction by evidence or known facts, 
is not justifiable basis for denying the 
application of the reasonable doubt 
doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.


By its own terms, the "reasonable doubt doctrine" as set forth in 
38 C.F.R. § 3.102 (then and now) is not applicable unless 
consideration of all the evidence raises a reasonable doubt.  
Neither the text of the Board's decision nor the evidence of 
record in 1987 indicates that there was any doubt as to the 
nonservice-connected origin of the pathology responsible for the 
veteran's death.  The evidence included the veteran's certificate 
of death, which unambiguously identified the veteran's metastatic 
breast cancer as the cause of death.  There were no other 
significant conditions contributing to death implicated on this 
certificate.  The veteran's private physician in November 1980, 
while reporting that the veteran's service-connected disability 
was symptomatic and concurrent with carcinoma of the breast, did 
not attribute the veteran's service-connected disorder to his 
terminal event.  Furthermore, in a subsequent letter in 1985, 
this physician affirmed that the veteran's death was "wholly and 
completely explainable with his cancer" and that the veteran's 
service-connected thrombophlebitis was not in any way a 
contributing factor to his death.  There was no suggestion in the 
evidence of record that the veteran's service-connected 
disability was in any way a factor in the veteran's demise.  
Considering the whole record, there was not an approximate 
balance of positive and negative evidence on this matter.


For these reasons, the benefit of the doubt standard did not 
apply to the body of evidence considered by the Board in 1987.  
Accordingly, the allegation of the claimant, is insufficient to 
support a viable claim of CUE.


Conclusion.


The Board has considered each of the allegations of error in the 
June 1987 decision of the Board as set forth by the claimant, but 
the evidence of record at that time does not show that this 
decision was undebatably erroneous in determining that there was 
no new factual basis presented that warranted service connection 
for the cause of the veteran's death.  The Board finds that the 
June 1987 Board decision was reasonably supported by the evidence 
then of record and the statutory and regulatory provisions then 
in effect.  The Board is unable to find any error of fact or law 
in that decision.  In the absence of any such clear and 
unmistakable error in the June 1987 Board decision, the 
claimant's motion for revocation or reversal of that decision 
must be denied.


ORDER

In the absence of clear and unmistakable error in the June 1987 
decision of the Board, denying service connection for the cause 
of the veteran's death, the claimant's motion for reversal or 
revision of the decision is denied.




		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals




